Citation Nr: 0334661	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 8, 1962, to 
January 19, 1962.  He had additional active military service 
from January 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
RO.  

Although, the RO determined that new and material evidence 
had been submitted to reopen the veteran's claim and then 
denied the claim on the merits, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Board also observes that, in an October 2000 statement, 
the veteran indicated that his PTSD disorder rendered him 
totally disabled and unable to perform any form of gainful or 
substantial employment.  

In light of the fact that the veteran is not currently 
service connected for any disabilities, the Board construes 
the veteran's assertion as a claim seeking entitlement to a 
permanent and total disability rating for non-service 
connected pension purposes.  See Douglas v. Derwinski, 1 Vet. 
App. 435, 438-39 (1992) (the Board is required to consider 
all the issues that have been reasonably raised by the 
record).  This matter is referred to the RO for the 
appropriate action.  

In October 2000, the veteran also indicated he was seeking 
service connection for the following: (1) osteoarthritis 
involving the lumbar spine with onset in 1993; (2) constant 
pain in the left lumbar spine paraspinal area at L5-S1 with 
onset in 1993; (3) anxiety depression with onset in 1995; (4) 
short term memory loss with onset in 1992; and (5) PTSD with 
onset in 1966.  With respect to the referenced claims, the 
Board notes that the veteran subsequently withdrew his lumbar 
spine claims.  

By way of a final rating decision in November 1997, the RO 
denied service connection for PTSD.  However, the United 
States Court of Appeals for the Federal Circuit, in Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), has held that 
newly diagnosed disorders, whether or not medically related 
to the previous disorder, could not be the same claim when it 
has not been previously considered.  Therefore, the above-
mentioned claims seeking service connection for anxiety, 
depression, and short-term memory loss are new claims, 
although new and prior diagnoses related to mental disorders.  
These matters are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  An unappealed rating decision in November 1997 denied the 
veteran's claim of service connection for PTSD.  

2.  The evidence submitted subsequent to the November 1997 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Legal Criteria.

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war, and a psychosis is manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

With particular respect to PTSD, entitlement to service 
connection requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the claim to reopen.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received in October 2000.  


II.  Analysis.

As explained hereinbelow, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
veteran's claim to reopen.  Therefore, no further development 
with respect to this matter is required under the VCAA or the 
implementing regulations.  

The veteran was denied entitlement to service connection for 
PTSD in a November 1997 rating decision on the basis that he 
did not have a medically confirmed diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  The veteran was 
properly notified of this decision, but he did not appeal.  

The evidence of record at the time of the November 1997 
rating decision included no medical evidence supporting the 
veteran's contention that he carried a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a), which had been 
attributed to his service in the Republic of Vietnam.  

The evidence added to the record since the November 1997 
decision includes a November 2001 report of VA examination, 
which indicates that the veteran was subsequently diagnosed 
with PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis of PTSD which conforms to the Diagnostic and 
Statistical Manual for Mental Disorders, fourth edition (DSM-
IV).  

This November 2001 VA examination report is clearly new and 
material.  Accordingly, reopening of the claim is in order.  



ORDER

As new and material has been received to reopen the claim of 
service connection for PTSD, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In an attempt to comply with the notification requirements of 
the VCAA, the RO sent the veteran a letter in June 2001.  
Within this letter, the veteran was informed that if the 
evidence and information requested in the letter were not 
received within two months of the June 2001 letter, the RO 
would decide the claim based on the evidence of record.  

Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has invalidated the VA regulation to the 
extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

With respect to the duty to assist requirements of the VCAA, 
the Board observes that the veteran was found to have PTSD on 
a VA examination in November 2001; however, the specific 
stressor or stressors upon which the diagnosis is based are 
not clear.  Moreover, the RO has not undertaken development 
to verify any of the veteran's alleged stressors.  The Board 
also notes that additional records pertinent to the veteran's 
claim may be in possession of the Social Security 
Administration (SSA).  

Finally, the Board notes that after this case was forwarded 
to the Board, the veteran submitted a May 2003 statement in 
support of his claim for service connection for PTSD.  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should take appropriate 
steps to send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103, in response to his 
claim for service connection for PTSD.  
In particular, the RO should request 
the veteran to provide as many details 
as possible concerning his alleged 
service stressors, to include the 
dates, locations, names of individuals 
involved, his unit of assignment at the 
time of each stressor, and the units of 
assignment for any other individuals 
involved in the alleged stressors.  The 
RO should inform the veteran that it 
will attempt to verify through the 
service department any verifiable 
stressors reported by the veteran and 
that the veteran should submit 
statements from individuals with 
personal knowledge of the alleged 
stressors if he is able to do so.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive 
the one-year period for response.  

2.  The RO should undertake appropriate 
steps to obtain copies of any pertinent 
evidence identified, but not provided 
by the veteran.  In any event, the RO 
should obtain copies of all records 
pertaining to recent psychiatric 
treatment or evaluation of the veteran 
at the Martinsburg, West Virginia VA 
Medical Center.  

3.  If the veteran is in receipt of 
Social Security income, the RO should 
undertake a reasonable effort to 
request and obtain the following 
records concerning the veteran from the 
Social Security Administration: a copy 
of the Social Security decision, if 
any, awarding disability benefits to 
the veteran as well as copies of all 
underlying medical records upon which 
the decision was based.  

4.  If the RO is unsuccessful in 
obtaining any evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  The RO should obtain the veteran's 
pertinent military personnel records.  

6.  Then, if the veteran provides 
verifiable information, the RO should 
prepare a detailed letter outlining the 
in-service stressful experiences 
described by the veteran.  The RO 
should forward such letter, copies of 
pertinent service personnel records and 
any stressor statement submitted in 
response to this remand to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 and request any additional 
information that might corroborate the 
veteran's alleged in-service stressors.  
Efforts should be undertaken to verify 
through unit histories, daily logs and 
any other appropriate records whether 
any of the claimed incidents occurred.  
The RO should undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.  

7.  The RO should make arrangements for 
the veteran to be afforded a VA 
psychiatric examination.  The RO should 
send the claims folder to the VA 
examiner for review and inform the 
examiner of the verified stressor(s).  
Any indicated studies should be 
performed.  The examiner should 
determine if the veteran has PTSD.  If 
a diagnosis of PTSD is deemed 
appropriate, the physician should 
explain how the diagnostic criteria of 
the DSM-IV are met, including 
identification of the specific 
stressor(s) underlying the diagnosis.  
If the veteran does not meet the 
criteria for a diagnosis of PTSD due to 
a verified service stressor or 
stressors, the examiner should explain 
why.  

8.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD based on all evidence received 
since its most recent decision.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and provided an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no action until he is otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



